Citation Nr: 1546558	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  08-02 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a lumbar spine disability. 

4.  Entitlement to service connection for a right knee disability. 

5.  Entitlement to service connection for a gastrointestinal disability, claimed as a bowel disorder.

6.  Entitlement to service connection for an eye disability.

7.  Entitlement to service connection for a left hand disability.

8.  Entitlement to service connection for a dental disability, for VA compensation and treatment purposes, claimed as a mouth disorder.
9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities. 

10.  Entitlement to a temporary total disability rating based on the need for convalescence following surgery for a service-connected disability.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty for training from September 2000 to March 2001.  He was ordered to active duty in support of Operation Iraqi Freedom from October 2003 to August 2004.

This case initially came before the Board of Veterans' Appeals  (Board) from a rating decision of April 2007 from the North Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA), which determined that new and material evidence had not been received to reopen previously denied claims for service connection for a psychiatric disorder, diabetes mellitus, heart disorder, bilateral foot disorder, lumbar spine disorder, bilateral hearing loss, right knee disorder, bowel disorder, and eye disorder. 

This case also comes before the Board from a November 2007 rating which denied service connection for a left hand disorder and for a mouth disorder and also denied entitlement to TDIU benefits. 

The issue of entitlement to an increased rating for hypertension also denied in the November 2007 rating is not before the Board as the Veteran in his October 2008 substantive appeal in response to the September 2008 statement of the case addressing this and other claims specifically indicated that he was limiting his substantive appeal to the issues of service connection for a mouth disorder and for a left hand disorder.  Thus, the hypertension issue was not placed in appellate status and is not before the Board. 

The service connection claim for erectile dysfunction is no longer in appellate status as a September 2008 rating decision granted entitlement for erectile dysfunction, along with a special monthly compensation for loss of use.

In January 2009, the Veteran presented testimony at a video conference hearing before a Veterans Law Judge at the RO; a copy of the hearing transcript is in the record. 

In May 2009, the Board reopened the Veteran's claims for entitlement to service connection for diabetes mellitus, an acquired psychiatric disorder claimed as adjustment disorder with depressed mood, also claimed as depression, a bilateral foot disorder, a lumbar spine disorder, bilateral hearing loss, a right knee disorder, a bowel disorder, a heart disorder and an eye disorder, and remanded all of these claims, along with the Veteran's claims for service connection for a left hand disorder, a mouth disorder, and entitlement to a TDIU rating, for additional development.

In November 2010, the Board granted service connection for a bilateral foot disorder; denied service connection claims for bilateral hearing loss and a heart disorder; and remanded for further development the issues of entitlement to service connection for diabetes mellitus, an acquired psychiatric disorder claimed as adjustment disorder with depressed mood, also claimed as depression, a right knee disorder, a bowel disorder, an eye disorder, a left hand disorder, and entitlement to a TDIU rating.

As noted in the 2010 Board remand, with regard to the Veteran's claim for a mouth disorder, it is unclear from the record if the Veteran is seeking compensation for his missing teeth or outpatient dental treatment.  However based on his testimony and statements, the Board has recharacterized his claim, as reflected on the title page of this decision, to entitlement to service connection for a dental disorder for VA compensation purposes and outpatient dental treatment.

In April 2011, the Veteran testified before a VLJ with regard to his increased rating claims for erectile dysfunction and right elbow disorder.  The VLJ who presided over the hearing no longer works for the Board.  As noted below, he had an opportunity to testify at an additional Board hearing.

As noted in the 2010 Board remand, a claim had been pending since July 2006 for entitlement to non-service connected pension.  The Board observes that such claim was awarded in an October 2012 rating decision, effective July 19, 2006, and this award represents a complete grant of those benefits sought.

In a February 2013 rating decision, the Board denied the increased rating claim for erectile dysfunction.  

In June 2015, the Veteran testified at a RO hearing; it is unclear what issues were discussed as the recording of the hearing is unavailable.  Nonetheless, in July 2015, the Veteran testified before the undersigned VLJ.  A copy of the hearing transcript has been reviewed.

The issues of entitlement to service connection for an acquired psychiatric disorder other than depression, but to include PTSD, a lumbar spine disability, a right knee disability, a gastrointestinal disability, left hand disability, claim for a TDIU, and temporary total claim, are addressed in the REMAND portion of the decision below are are REMANDED to the Agency of Original Jurisdiction (AOJ).

As noted in the 2010 Board remand, a service connection claim for peripheral neuropathy (see July 2006 I-9) has been pending since July 2006 and was referred to the Agency of Original Jurisdiction (AOJ) for the appropriate action.  However, there is no indication that any development has been initiated on that claim.  The Board notes further that, in a November 2010 statement, the Veteran filed a claim for temporary total rating for surgeries on his bilateral foot condition since 2004.  Although more recent temporary total claims for various disabilities, to include the feet, have been adjudicated by the AOJ, there is no indication that the Veteran's November 2010 claim regarding foot surgeries as early as 2004 has been developed. (See August 25, 2014 letter from Ortho Surgeons outlining the Veteran's foot surgeries since 2004).  The Board does not have jurisdiction of the July 2006 peripheral neuropathy claim or the November 2010 claim for a temporary total rating, and they are REFERRED to the AOJ for the appropriate development.

The Board notes further that since the issuance of the last supplemental statement of the case (SSOC) in 2010, additional evidence has been added to the claims file without a waiver of initial RO consideration.  On review, that evidence is relevant to all claims on appeal except for the Veteran's dental claim, therefore there is no prejudice in deciding the dental claim herein.  However, there is also no prejudice in deciding the service connection claims for diabetes, depression, and an eye disorder, as those claims are being granted in full.


FINDINGS OF FACT

1.  The Veteran's diabetes is related to his active service. 

2.  Resolving all doubt in the Veteran's favor, the current depression is related to his active service.  

3.  The Veteran is currently diagnosed with hypertensive retinopathy which is secondary to his service-connected hypertension, and non-proliferative retinopathy, which is secondary to the now service-connected diabetes mellitus.

4.  The Veteran does not currently have a dental condition due to a trauma or injury during his active service; there is no evidence of any loss of the ramus, condyloid process, cornoid process, or hard palate, or loss, nonunion, or malunion of the maxilla or mandible. 

5.  The Veteran has already received Class II VA outpatient dental treatment.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for type I diabetes mellitus are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria to establish service connection for depression are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria to establish service connection for an eye disorder, diagnosed as hypertensive retinopathy and nonproliferative retinopathy, are met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  The criteria to establish service connection for a dental disorder for compensation or treatment purposes are not met.  38 U.S.C.A. §§ 1110, 1712 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is unnecessary because the only dispositions above are a full grant of the benefits sought as to diabetes, depression, hypertensive retinopathy, and non-proliferative retinopathy.  In addition, the Veteran's dental claim is denied as a matter of law.  See 38 C.F.R. § 3.159(b)(3)(ii) (2015) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3)  (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

II.  Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439 (1995).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A.  Diabetes Mellitus

The Veteran seeks service connection for diabetes mellitus.  The STRs covering the Veteran's period of active service are not of record and there is no evidence otherwise showing that the Veteran had been diagnosed with diabetes during this period of service which ended in March 2001.  

In June 2001, prior to his second period of active service, the record shows that he was admitted to St. Vincent's Hospital, a private hospital, for an upper respiratory infection and at that time, he was also diagnosed with type I diabetes.  See Attachment to Form SSA-448 (5-2004) Page 2.

The Veteran's private endocrinologist, Dr. Redding, stated that he has followed the Veteran for type I diabetes since August 2001.  See November 2003 letter.

The Veteran entered his second period of active service in mid-October 2003.  His STRS show that, on October 30, 2003, he presented to the emergency room at Darnall Army Community Hospital with a chief complaint of abdominal pain.  Upon workup and testing, he was admitted for hyperosmolar nonketotic hyperglycemia.  After being treated, he was discharged on November 2, 2003, and was referred to Bennett Health Clinic for continued management of his diabetes. 

Approximately one week later on November 9, 2003, the Veteran presented to the emergency room with chief complaints of headache and high blood sugar.  

According to the November 2003 letter noted above, Dr. Redding also indicated that the Veteran's diabetes requirements are very specific in that he not only needs long acting insulin but also a short acting insulin with meals.  This physician stated further that if the Veteran's environment does not afford him the requirements, his environment would need to be changed.

In November 2003, the Veteran was issued a permanent physical profile due to his type I diabetes, noting that he must be near a MTF at all times and allowed to inject insulin when needed.

A November 2003 STR notes initiation of Medical Evaluation Board (MEB) proceedings due to the Veteran's type I diabetes mellitus, as it was determined that the Veteran was not deployable.  Podiatry and ophthalmology examinations were requested.

In a December 2003 letter, a physician associated with Little Rock Internal Medicine stated that the Veteran is a patient of his and noted that his diabetes requires frequent insulin that cannot be cared for adequately in a military environment.

In December 2003, the Veteran was admitted to St. Vincent's Hospital due to an uncontrolled diabetic state, nonketotic hyperosmolar, and hyperglycemia, among other conditions.  

In an undated letter, a physician associated with St. Vincent Health Care System stated that he had recently treated the Veteran for a diabetic emergency in the intensive care unit.  The physician indicated that the Veteran was not ready to go back to work and recommended that he change his career given the high level of stress and his work environment.

Patient release/discharge instructions dated in March 2004 show diagnoses of hyperglycemia, status post tooth extractions, and depression.

In December 2004, the Veteran was admitted again to St. Vincent's Hospital for uncontrolled diabetes, nausea, and vomiting.  

In response to the Veteran's claim for diabetes, VA provided him a VA examination in August 2008.  The examiner opined that the Veteran's diabetes was not aggravated during active duty, noting that the diabetes process was not affected by activity, as in the military, and that the Veteran's diabetes history would have been the same, whether he had entered the military or not.  

The Veteran was provided another examination in September 2009.  The examiner noted that the Veteran had a diagnosis of diabetes while he was in the service and was treated initially with oral agents for a very brief time period, but later switched to insulin, which he continued and did not have any evidence of diabetic triopathy. 

Thereafter, an October 2011 VA examiner determined that it is less likely as not that the military service aggravated the Veteran's diabetes mellitus type I.  The examiner reasoned that the Veteran had poor control before he entered service and post-service evidence shows no evidence of diabetic triopathy in the form of damage to the eyes, kidneys, peripheral nerves, or any secondary vascular event.  

An addendum was provided in January 2014 VA addendum, in which the examiner opined  that the conditions of the Veteran's military service as a food specialist and the transient difficulty with medications referred to did not adversely affect in a permanent sense the Veteran's ability to maintain good diabetic control while in the military service.  

On review, the medical evidence clearly reflects a current diagnosis of type I diabetes mellitus and the evidence clearly and unmistakably shows that type I diabetes mellitus pre-existed the Veteran's period of active service beginning in October 2003, as evidenced the SSA records showing an initial diagnosis of June 2001, which occurred between the Veteran's two periods of active service.

However, there is not clear and unmistakable evidence showing that the pre-existing diabetes was not aggravated by his service from October 2003 to August 2004.  The VA opinions provided in August 2008, September 2009, October 2011, and January 2014 are not adequate to decide the claim as they do not address the in-service treatment and events surrounding his diabetes, which included (1) multiple admissions for uncontrolled diabetes; (2) the October 2003, November 2003 and December 2003 medical records in which the treating doctors stated that the Veteran's diabetes mellitus was difficult to control, with suggestions that the use of oral agents such as Glucophage were contraindicated and that the military environment he was in at the time was not conducive to the proper treatment for his diabetic condition; (3) a March 2004 STR suggesting that the Veteran was given the wrong medication and had high blood sugar; (4) the permanent physical profile for type I diabetes, and (5) the MEB for type I diabetes.  Accordingly, it cannot be determined by clear and unmistakable evidence that the Veteran's diabetes was not aggravated by service and therefore the presumption of soundness has not been rebutted.

Because the presumption of soundness is not rebutted, the claim must be considered as a standard claim for service connection.  See Wagner, supra.  Because the Veteran was treated for type I diabetes during service and his symptoms have continued since that time, resulting in a current diagnosis of type I diabetes, the criteria to establish service connection are met.  

B.  Psychiatric Disorder 

The Veteran essentially asserts that he has a current psychiatric disorder that is related to his active service.

The STRs covering the Veteran's period of active duty for training are not of record.  The record shows that he was discharged from that period of service in March 2001.

In September 2002, the Veteran was admitted to Bridge Way Hospital due to objective stress and clinical depression.  Final diagnoses were major depressive disorder and impulse control disorder.

A physician from the St. Vincent Health care treated the Veteran in the ICU for a diabetic emergency in October 2003 noted the Veteran's high level of stress and the negative impact on his health.

In November 2003, the Veteran presented to the emergency room at Darnall Army Community Hospital with complaints of headache and high blood sugar.  It was noted that since the leaving the hospital one week prior for diabetic condition he had experienced headaches.  It was also noted that the Veteran had been having repeated stressors in service with increased blood pressure.  The examiner appears to note an assessment of depression.

According to private treatment notes dated on November 4, 2001 and November 21, 2003 from Bennett Family Care, the Veteran admitted feeling depressed, hopeless, or down.  He had little interest in doing things. 

In January 2004, during service, the Veteran was again admitted to Bridge Way Hospital.  At that time, he had suicidal ideations.  Final diagnoses were moderate MDD and impulse control disorder. 

As noted above, March 2004 patient release/discharge instructions show a diagnosis of depression.  He was medically discharged from active service in August 2004.  

The Veteran was provided with a VA mental health examination in September 2009 and was diagnosed with depressive disorder, not otherwise specified.  The examiner was unable to determine the etiology of the Veteran's depression but stated that his symptoms have persisted since at least 2001.  

The Veteran most recently underwent a VA mental health examination in January 2014 and the examiner stated that, based on chart review and clinical interview, there is not sufficient evidence to meet diagnostic criteria for any mental health disorder related to military service.

On review of all evidence and resolving all doubt in the Veteran's favor, the Board fins that service connection for depression is warranted.  Although the most recent VA examiner in January 2014 determined that the Veteran did not meet the diagnostic criteria for any mental health disorder, the remaining evidence dated from the date of claim and during the pendency of the appeal shows diagnoses of a mood disorder, variously diagnosed as depression, a depressive disorder, and bipolar depression.  See September 2009 VA examination report; October 2014 Dr. Love records.  Accordingly, the Veteran has a current psychiatric disability.

Notably, the VA psychologist who examined the Veteran in September 2009 indicated that the Veteran had had symptoms of depression since at least 2001 which could have persisted during his first period of service which ended in March 2001.  Unfortunately, the record contains no STRs covering this time period.  Nonetheless, the evidence of record shows continued psychiatric symptoms during the Veteran's second period of service as evidenced by the above-noted medical records from Darnall Army Community Hospital and The Bridgeway.   

Further development of the claim could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's depression.  Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007).  Additionally, he is without a doubt competent to report that he suffered a depressed mood during service.  See generally Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value. 

Thus, the Board finds that the Veteran's testimony that his diagnosed depression is related to his service has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle). 

Resolving all doubt in his favor, and in light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of current depression, (2) in-service medical evidence of psychiatric symptoms, (3) the September 2009 VA examiner's opinion that the Veteran's symptoms have persisted since 2001, and (4) the Veteran's competent and credible history of relevant symptoms service discharge.  Given the absence of any intervening injury, the evidence tends to show that the current depressive disorder is at least as likely as not caused by service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59   (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a depressive disorder is established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

C.  Eye Disorder 

The Veteran also seeks service connection for an eye disorder.  

During service in November 2003, he underwent an ophthalmology evaluation and reported blurred vision in the mornings.  He received a new prescription for glasses and diagnosed with type I diabetes with DR (diabetic retinopathy) and refractive error.  The Board notes that the Veteran's refractive error is not are a disease within the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2015).

Post-service medical evidence shows a diagnosis of nonproliferative diabetic retinopathy in a March 2005 VA record. 

In a December 2007 VA medical record, the examiner diagnosed the Veteran with mild hypertensive retinopathy of the right eye, a history of mild nonproliferative retinopathy in both eyes, a history of retinal holes, and glaucoma suspect.  

An April 2008 VA eye examination initially suggested that the Veteran had diabetic retinopathy and hypertensive retinopathy, but later indicated that there were no signs of eye problems related to high blood pressure. 

A July 2008 VA eye examination report indicates that the Veteran had high blood pressure without retinopathy, diabetes without retinopathy, swelling in the left upper lid, possible cyst, and that he was a glaucoma suspect.

The Veteran was provided with an additional VA eye examination in August 2009, and the examiner diagnosed him with diabetes without retinopathy and cotton wool spots in the Veteran's eye.  The examiner opined that the Veteran's cotton wool spots, while not causing symptoms, are more likely than not related to his high blood pressure.  The examiner did not discuss the Veteran's diagnoses of diabetic retinopathy in the record.

The Veteran was most recently provided a VA eye examination in February 2014 and the examiner diagnosed the Veteran with hypertensive retinopathy and diabetes with non proliferative retinopathy.

On review of all evidence, the Board finds that service connection for an eye disorder is warranted.  As the Veteran's diagnosis of hypertensive retinopathy implies, it is secondary to his hypertension, and he is currently service-connected for hypertension.  Moreover, the Board notes that the Veteran's additional eye diagnosis, non-proliferative retinopathy, is also referred to as diabetic retinopathy.  See, https://nei.nih.gov/health/diabetic/retinopathy.  Therefore, the Veteran's non proliferative retinopathy is secondary to his diabetes, and as decided above, the Board has awarded service connection for diabetes.   Accordingly, the threshold elements of secondary service connection for both hypertensive retinopathy and non-proliferative retinopathy are met.    

D.  Dental Disorder Claim

Compensation is only available for certain types of dental and oral conditions, which are rated under 38 C.F.R. § 4.150, DCs 9900-16 (2015).   DC 9913 applies to dental service connection claims involving teeth. 

Compensation is only paid for loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity (as a result of trauma) or disease such as osteomyelitis, and not the loss of alveolar process (the ridge on the surfaces of the upper (maxilla) and lower (mandible) jaws containing the tooth sockets) as a result of periodontal disease, since such loss is not considered disabling.  See Note, 38 C.F.R. § 4.150, DC 9913. 

VA regulations distinguish between "replaceable missing teeth" or periodontal disease and teeth lost as a result of "loss of substance of body of maxilla or mandible."  Simington v. West, 11 Vet. App. 41 (1998); 38 C.F.R. § 3.381. 

Replaceable missing teeth may be considered service connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment, but only the loss of teeth involving the loss of substance of body of either the maxilla or mandible (as described in 38 C.F.R. § 3.381) is considered compensable, and may be rated under the appropriate diagnostic codes. 

Thus, to warrant compensation for a dental disability, as opposed to treatment only, the evidence must show that a trauma has caused a loss of substance of the body of the maxilla or mandible resulting in a loss of teeth, or that disease (such as osteomyelitis, but not periodontal disease) has caused a loss of substance of the body of the maxilla or mandible resulting in a loss of teeth.

In this case, the Veteran's STRs show that, in March 2004, while admitted to Darnall Army Hospital due to diabetes, an oral surgeon talked to him about the possibility of extracting some of his teeth as they were necrotic and non-restorable and a potential source of infection.  The following day teeth numbered 7, 8, 9, 14, and 32 were surgically removed through intravenous sedation.  He was discharged from service in August 2004.

In September 2004, a VA dental clinic extracted tooth number 15 as it was determined to be non-restorable and had periapical pathology.  Upper and lower partial dentures were made to restore his missing teeth.  He did not report any trauma to the mouth or jaw.  The Veteran's outpatient dental treatment was apparently completed at VA in October 2004; however, it was noted that the Veteran was mistakenly re-examined in 2006 and incorrectly added for further dental treatment.  See April 2006 VA addendum.

In September 2006, the VA dental clinic extracted tooth number 17 as such tooth was also non-restorable and had erupted to the point of needing extraction to permit function of the maxillary RPD.  Primary diagnosis was periodontal disease, NEC.

In September 2009, VA afforded the Veteran a dental examination.  The report notes that, in addition to the teeth that were surgically extracted during service, he was missing his third molars, as well as teeth numbers 1, 16, 17, and 32, which were non-restorable.  X-rays showed evidence of bone loss of the alveolar due to the extraction of the teeth.  The examiner indicated that there had been no bone loss of the mandible, maxilla, or hard palate.  Diagnoses were missing teeth, attachment loss numbers 24 and 25 which is more likely than not due to the irritation from labial piercing; and left TMJ dislocation with reduction, asymptomatic.

On review, the Board finds that service connection for a dental disorder is not warranted.  There is no competent evidence that the Veteran suffers from a dental disorder for which VA compensation benefits are payable.  In this regard, the medical evidence, as discussed above, reflects that the Veteran currently has chronic periodontitis which, as above, cannot be service-connected for purposes of compensation.  38 C.F.R. § 3.381.  Loss of the alveolar process was noted during the 2009 VA examination; however, the loss of the alveolar process was a result of periodontal disease and is therefore not considered disabling.

Moreover, the Veteran does not contend, nor does the record indicate, that he experienced any dental trauma in service.  VA's General Counsel held that dental treatment of teeth, even extractions, during service does not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

In summary, the evidence does not show that the Veteran's in-service tooth extractions were the result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis.  Rather, the record shows that his teeth were extracted due to chronic periodontal disease and the 2009 VA examiner specifically noted that the Veteran had no loss of substance of body of maxilla or mandible. 

Compensation for a dental disability is warranted only when due to trauma with resultant loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or loss of substance of the maxilla or mandible.  Compensation is specifically not warranted for replaceable missing teeth to include those extracted during service.  As such, the Veteran's claim seeking compensation for a dental disorder, missing teeth and periodontal disease, is precluded by the regulation and must therefore be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Moreover, the Board reiterates that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  However, the record shows that the Veteran was a Category 10-Class II dental patient and treated in 2004 with subsequent treatment.  As outpatient dental treatment has already been established, there is no case or controversy in that regard.  

Lastly, the Board recognizes the 2009 diagnosis of TMJ dislocation.  However, neither the Veteran nor the evidence shows that such disability is related to any injury or event during service.  

For these reasons, the Veteran's service connection claim for a dental disorder is denied.

ORDER

Service connection for type I diabetes mellitus is granted.

Service connection for depression is granted.

Service connection for eye disorders, diagnosed as hypertensive retinopathy and non-proliferative retinopathy, is granted.

Service connection for a dental disorder for VA compensation and treatment purposes is denied.





REMAND

Further development is necessary prior to analyzing the merits of the remaining claims.  Most notably, after the Board remanded this appeal in February 2010, multiple pieces of evidence, to include VA examination reports and opinions, have been added to the claims file, but the AOJ has not since readjudicated the claims in a SSOC. In fact, the AOJ last issued a SSOC in this case in June 2010, more than five years ago. The Board is troubled by the slow progress and delay in this particular case and trusts that this Veteran's case will now garner increased attention, particularly as elements of the case have been pending for 10 years.  

Moreover, outstanding records need to be obtained.  The Veteran's STRs records covering his first period of service are not in the claims file.  Similarly, private medical records dated from July and August 2003 which are pertinent to the low back and right knee claims are not in VBMS. These 2003 private medical records were referred to by the Board in its November 2010 decision, but the Board is currently unable to locate them.  See December 2014 and March 2015 deferred rating decisions.  

The Board recognizes that the AOJ provided the Veteran with examinations that were requested in November 2010 by the Board.  However, attention is called to the following evidence and information.  With regard to the low back and right knee claims, his July 2006 appeal reports that he injured his back and right knee during AIT. Also, the evidence suggests that he may have had back and right knee disabilities that pre-existed his service.  In addition, the Veteran was most recently diagnosed with a lumbar spine strain during a March 2014 VA examination and the examiner indicated that arthritis of the low back had not been documented; however the 2003 private medical records (which were referred to by the Board in 2010) apparently contain x-ray evidence of minimal degenerative changes of the spine.  
With regard to the gastrointestinal claim, the Board notes that, despite the January 2014 examiner's determination that the Veteran does not have a current disability, the record shows a 2009 Medication list showing a prescription for omeprazole every day for treatment of GERD/H2 FAILURE and a December 2014 medication list showing that the Veteran has been prescribed simethicone to help alleviate gas. Moreover, the Board observes that the Veteran's service records show an ER visit for abdominal pain on October 30, 2003, and post-service in December 2004, an esophogastroduodenoscopy showed evidence of erosive gastritis and duodenitis.  

Lastly, the Board notes that a September 2013 rating decision denied entitlement to a temporary total disability rating based on the need for convalescence following surgery for a service-connected disability.  It is not entirely clear which surgery the rating decision pertains to, however, in December 2013, the Veteran filed a notice of disagreement which initiates an appeal.  Remand is required so that he may be issued a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

 (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Efforts to secure the Veteran's STRs covering his military service from September 2000 to March 2001 must be made.  All attempts undertaken to secure such records should be documented in the electronic file.

2.  The Veteran's claims file should be thoroughly reviewed to ensure that it is in complete compliance with the directives of the February 2010 remand and this remand.  If the examination reports are deficient in any manner, they should be returned to the examiner for corrective action.
 
3.  Then, readjudicate the service connection claims for an acquired psychiatric disorder other than depression, but to include PTSD; a lumbar spine disability; a right knee disability; a gastrointestinal disability; a left hand disability; and the claim for a TDIU.  If the claims are not granted to the Veteran's satisfaction, send him an SSOC and give him an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

4.  Issue a statement of the case with respect to the temporary total rating issue adjudicated in the September 2013 rating decision, and notify the Veteran of his appellate rights, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


